Citation Nr: 1547478	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-14 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned in an August 2015 video conference Board hearing, the transcript of which is included in the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The evidence is at least in relative equipoise as to whether the Veteran has a diagnosis of PTSD related to in-service personal assaults.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R.
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran asserts that he currently has PTSD as a result of multiple personal assaults that occurred during service.  Specifically, the Veteran has consistently reported that a fellow Marine tried to throw the Veteran overboard on two occasions in service in approximately the fall of 1974 and summer of 1975.  The Veteran reported that he began having nightmares about drowning after the first incident.  

The Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  

In addition, there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

Post-service treatment records show that VA psychiatrists have diagnosed the Veteran with PTSD.  In particular, during a June 2011 VA mental health treatment note, the Veteran reported averaging about an hour of sleep a night.  The Veteran talked at length of his in-service experiences where a fellow service-member assaulted him twice.  This incident was noted to make his weekly nightmares become daily.  The Veteran was provided a mental status examination and it was noted that the Veteran was blunted and angry when talking about the in-service trauma with the other Marine.  The Veteran was diagnosed with PTSD.  Subsequent VA treatment records continue to show treatment and diagnoses of PTSD.  Based on this evidence, the Board finds that the Veteran has established a current disability of PTSD for purposes of service connection.

Next, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran has a diagnosis of PTSD related to in-service personal assaults.  The Veteran's service personnel records indicate that he experienced disciplinary problems during active duty.  Specifically, in a March 1976 clinical record, it was noted that the Veteran had been counseled by his division officer and department head on several occasions concerning personality and shipboard problems, resulting in repeated commander officer's NJP (non-judiciary punishment).   Also in March 1976, the Veteran was provided a psychiatric evaluation where it was noted that the Veteran had "no trouble with the service up until this year."  Specific incidents of personal assault were not noted and the Veteran was not found to have a personalty disorder or other psychiatric disorder.

Service treatment records reflect that the Veteran was seen in August 1975 for trauma to his left forearm as a result of a fight.  Specific details regarding the fight were not mentioned.  

The Veteran also submitted a statement from his brother in December 2010.  The Veteran's brother noted that the Veteran had told him that a fellow Marine had tried to throw him overboard on two separate occasions.  According to the Veteran's brother, the Veteran called him after these incidents happened because he could not sleep.  

Upon review of all the lay and medical evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that these descriptions are consistent with the Veteran's reports of in-service events; as such this evidence constitutes credible supporting documentation for the in-service stressor incidents.
With respect to whether the Veteran has a diagnosis of PTSD related to the reported in-service stressors, the evidence includes a November 2011 VA mental health note (best copy is in Virtual VA) where the Veteran was evaluated for medications and psychotherapy.  The VA psychiatrist noted that the Veteran's chief complaint was nightmares.  The VA psychiatrist performed a mental status examination and confirmed a diagnosis of PTSD.  The VA psychiatrist then noted that the Veteran's symptoms of PTSD were severe and that "it is as least as likely as not that his PTSD is due to trauma incurred while on active duty.  There is no abuse history prior to the service.  Therefore it is more likely than not that PTSD is due to active military service."  

VA treatment records also show that the Veteran has consistently reported that his nightmares and other PTSD symptoms are a result of his in-service stressors.  See January 2011, May 2011, and June 2011 VA treatment records.

The Board finds the November 2011 VA medical opinion to be probative regarding the etiology of the Veteran's PTSD.  The VA psychiatrist had access to the Veteran's prior treatment records where the Veteran consistently reported that his PTSD symptoms were a result of his in-service stressors.  Further, the November 2011 VA psychiatrist performed a mental status examination and provided an opinion supported by an adequate rationale.  

The Board notes that the Veteran has not been afforded a VA psychiatric examination; however, the Board finds that that there is sufficient competent medical and lay evidence on file to make a decision on the Veteran's claim.

For these reasons, the Board finds the evidence is at least in relative equipoise as to whether the Veteran has PTSD related to in-service personal assaults.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


